Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
(Figure 1, 106a) pointing to wrong area;
(Figure 1, 210) pointing two different items;
(Figure 3) Element 300 should be 100 because it is the same embodiment as in figures 1-2;
(Figure 1) Elements 131a-b, 122b, 118, 117a-b, 302, 151, 311 on drawing not in specification;
(Figure 5A) Element 410 on drawing not in specification;
(Figure 5B-D) unclear what is being shown even with description in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities and appropriate correction is required:
(Paragraph 19) right zipper 131 not in drawing but mentioned in specification;
(Paragraph 33, line 3) element 101 not shown on drawing but in specification;
 (Paragraph 18 line 4) 112 used to call center mesh material and waterproof material;
(Paragraph 18 line 6) 505 lining layer not shown on drawing but mentioned on specification;
(Paragraph 18 line 6) 510 base layer not shown on drawing but mentioned on specification;
(Paragraph 19 line 2) 122 in specification should be 122a as in drawing;
(Paragraph 20 line 2 and 6, and Paragraph 21 line 2) 142 is used to call out the bottom mesh pocket layer and top zipper;
(Paragraph 22 lines 3-5) Velcro 161 is said to between top and middle portion but is shown between middle and bottom portion in drawing;
(Paragraph 21 line 1) Right bottom portion 107a is not shown on drawing but mentioned in specification;
(Paragraph 21 line 6) Base layer 205 not shown in drawing but mentioned in specification;
(Paragraph 22 line 2) 110 not called out on drawing but mentioned in specification;
(Paragraph 25 line 4) 261 not shown on drawing but mentioned in specification;
(Paragraph 18 line 7) Zipper 113 not shown on drawing but mentioned in specification;
(Paragraph 19 line 8) Top right pocket 132a not shown on drawing but mentioned in specification;
(Paragraph 19, line 5) Right pocket 132b not shown on drawing but mentioned in specification;
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections and Interpretations
Regarding Claim 1, the phrase “a closed orientation” (Line 23 on Page 14) is understood as equivalent to “the closed orientation”, in other words referring to the limitation “a closed orientation” of Line 10 on Page 14. Correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the bottom of the middle front side” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation “the top of middle front side” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claims states “a third strip of female Velcro across the bottom of the middle front side…”. According to the drawing and specification, the third strip should be across the bottom of the bottom portion of the front side. For purposes of Examination, the Examiner is interpreting “a third strip of female Velcro across the bottom of the middle front side…” to be “a third strip of female Velcro across the bottom of the bottom front side…”.
Regarding claims 1, 5, and 10, the claims contain the trademark/trade name “Velcro®”. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a Velcro® standard and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to Velcro® as any hook and loop mechanism.
Claims 2-4 and 6-9 are also indefinite due to their dependencies from a parent claim rejected under 35 USC 112b (see above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6,334,519 issued to Tong (hereinafter “Tong”) in view of US Pub 20050016808 by Sapyta (hereinafter “Sapyta”) and US Pub 20130270312 by Yun (hereinafter “Yun”).
Regarding claim 1, Tong discloses: A foldable fitness bag for use before or after exercise such as swimming, gym, running or hiking/camping, the fitness bag having (Figure A) and a back side (Figure B) comprises: a top bag segment having a top portion of the front side (Figure A) and a top portion of the back side (Figure B), the front side  of the top bag portion (Figure A) comprises:  a top front pocket having a two-way zipper (Abstract line 6, Any zipper can open and close the pocket, which makes it a two-way zipper) useful in containing contents within the top front pocket (Figure A); The back side (Figure B) of the top bag portion (Figure B) comprises: a back top pocket (Figure B) having a zipper enclosure (Figure B), the back top pocket (Figure B) being exposed when the fitness bag is in a closed orientation (Figure B); a middle bag segment (Figure A) having a middle portion of the front side (Figure A) and a middle portion of the back side (Figure A, backside is on the other side of the front side);The middle bag segment comprises: the front side of the middle bag portion (Figure A), the front side of the middle bag portion having a left side (Figure A) and a right side (Figure A) comprising:  a left side pocket having a zipper enclosure (Figure A, Any pocket can have a zipper enclosure to keep the contents in),the left side pocket covering the left side (Figure A) of the middle portion of the bag (Figure A); one or more right side pocket (Figure A) each having a zipper enclosure (Figure A, Any pocket can have a zipper enclosure to keep the contents in); having a bottom portion (Figure B) of the front side (Figure A) and a bottom portion of the back side (Figure A, backside is on the other side of the front side), the detachable bottom bag segment (Figure A) comprises: the front side (Figure A) of the detachable bottom bag portion (Figure A) comprising: a plurality of pockets (Figure A, 22); the back side of the detachable bottom bag portion comprising: a pocket having a zipper (Figure A, Any pocket can have a zipper enclosure to keep the contents in);

    PNG
    media_image1.png
    716
    884
    media_image1.png
    Greyscale

Figure A

    PNG
    media_image2.png
    662
    640
    media_image2.png
    Greyscale
Figure B
But Tong does not expressly disclose the pockets in the middle portion having shoulder straps, pockets on the backside of bottom portion, and hook and loop strips. Sapyta teaches: The back side of the middle bag portion (Figure D) comprising: a pair of shoulder straps (Figure D) for carrying the fitness (Figure D, the bag is folded and closed); the back side of the detachable bottom bag portion comprising: a pocket (14); the detachable bottom bag having a carrying handle (Figure D, a handle such as 18, can be useful in carrying pouches or bags) coupled to the top of the back side of the detachable bottom bag portion. A second strip of male Velcro across the top of the middle front side;  and a third strip of female Velcro across the bottom of the middle front side (per the 35 USC 112b interpretation discussed above); the second Velcro strip couples to the third Velcro strip and a first strip of male Velcro across the top of the top front side;   and a fourth strip of female Velcro across the bottom of the middle back side; wherein the fitness bag folds into the closed orientation in which the first Velcro strip couples to the fourth Velcro strip. (Hook and Loop strips 28 are advantageously placed in strategic places on bag in order to minimize the size of the bag going from Figure 2 to Figure 3).

    PNG
    media_image3.png
    373
    498
    media_image3.png
    Greyscale

Figure C

    PNG
    media_image4.png
    522
    473
    media_image4.png
    Greyscale

Figure D
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Sapyta before them, when the application was filed, to have modified Tong to incorporate the (A) to have shoulder straps on the backside of the back for the purpose of giving the user to option to carry the bag on their back, as taught by Sapyta, while advantageously allowing the user to keep their hands free and available for other purposes; (B) to provide a handle attached to the backside of the detachable bag, which a person of ordinary skill in the art  would have considered beneficial as allowing the user to conveniently carry the bag by one hand when it is detached from the main bag; and (C) to provide hoop and loop strips at edges/margins of panels of the bag to releasably attach the panels of the bag to create a closed configuration that can be easily transported, and a person of ordinary skill in the art  would have been motivated to make such modification in order to allow for quick opening and closing of the bag, thus enabling the user to access the contents of the bag and then quickly securing the bag.
Tong, as modified by Sapyta above, does not expressly disclose that the pockets can have a waterproof zipper enclosure. Yun teaches: the detachable bottom bag segment comprises: the front side of the detachable bottom bag portion comprising: a plurality of pockets, at least one of the plurality of pockets having a waterproof zipper enclosure (Paragraph 27 lines 3-5); 
It would have been obvious to a person having ordinary skill in the art having before them the teachings of Tong, Sapyta, and Yun before the zipper waterproof enclosure as taught by Yun. A person of ordinary skill in the art would have appreciated the advantage of a waterproof zipper to prevent moisture from entering the pocket through the zipper. 
Regarding claim 5, Tong further discloses: a foldable bag (Figure A) with front (Figure A) and back (Figure B) sides and pockets (Figure A).
But Tong, as modified by Sapyta and Yun above, does not expressly disclose that the pockets can be removable. Sapyta teaches: a similar bag (see more details about Sapyta’s teachings, in the rejection of Claim 1, above), wherein at least one of the plurality of pockets (Figure C) on the middle bag portion (Figure C) of the front side is removable (Figure C), the removable pocket (Figures 2-3, removable pockets are attached to bag via hoop and loops 28) being coupled to the middle bag portion of the front side using Velcro (Figure C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong, Sapyta, and Yun before the effective filing date of the claimed invention, to have modified the bag of Tong as modified above, to further have the pockets removable, as also taught by Sapyta, to make it convenient for the user to detach at carry just the pocket, swap around the pockets, or replace the pockets if necessary quite easily.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta and Yun, in further view of US Pub 2017/0251791 by Ball (hereinafter “Ball”).
Regarding claim 2, Tong further discloses: A hook coupled to the top of the fitness bag (Figure A).The fitness bag according to claim 1, wherein the bag further comprises: an adjustable carrying strap (Figure B) coupled to sides of the top bag portion (Figure B); 
Tong, as modified by Sapyta and Yun above, does not expressly disclose a carrying handle. Sapyta further teaches, about a similar bag (Figure B): at least one carrying handle coupled to the back side of the bag (Figure D);
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, and Yun before them by the effective filing date of the claimed invention, to have modified the bag of Tong/Sapyta/Yun (details in the rejection of Claim 1, above), to incorporate the teachings of Sapyta to include at least one carrying handle to make it easier for the user to carry the bag, which a person of ordinary skill in the art  would have considered beneficial as allowing the user to conveniently carry the bag by one hand.
Tong, as modified above, does not expressly disclose a carabiner attached to a bungee cord. Ball teaches, for a similar bag (10): a plurality of carabiner, coupled to bungle cord attached to the top of the bag (Figure 1, Paragraph 81: rings 266 can attach carbineers and mount bungee cords which allows a carabiner to be coupled to bungee cord)
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong, Sapyta, Yun, and Ball before them by the before the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun to incorporate the teachings of Ball to have carabiner that is mounted to the bungee cord to allow additional items that will not fit inside the bag or in the pockets in the backside, to be attached to the bag.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta, and Yun, as applied in claim 1, in further view of Klamm US Pub. 2002/0179653 (hereinafter “Klamm”).
Regarding claim 3, Tong further discloses a foldable bag (Figure A) with front (Figure A) and back (Figure B) sides and pockets (Figure A).
Tong, as modified by Sapyta and Yun above, does not expressly disclose a bungee cord attached to the bag. Klamm teaches: a similar bag (20) which also comprises an intertwined budge cord (20) arranged across the outside pocket of the top bag portion of the back side of the fitness bag.
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, and Klamm before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun (details in the rejection of Claim 1, above), to include a bungee cord, as taught by Klamm; a person of ordinary skill in the art would have appreciated the advantage of a bungee cord as that could help in tightening the hold of items placed in the outside pocket (Para 20).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta, and Yun, in further view of Parker US Patent 4195378 (hereinafter “Parker”).
Regarding claim 4, Tong further discloses a foldable bag (Figure A) with front (Figure A) and back (Figure B) sides and pockets (Figure A).
Tong, as modified by Sapyta and Yun above, does not expressly disclose that the pockets can be waterproof. Parker teaches a similar bag (Figure 4), wherein at least one of the plurality of pockets on the middle bag portion of the front side is a waterproof pocket capable of protecting contents therein from water (Abstract lines 9-10, The lining of the pocket and zipper is waterproof which would make the pocket completely waterproof, protecting the contents therein from water).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, and Parker before them by the the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun (details in the rejection of claim 1) to incorporate the pockets that are waterproof, as taught by Parker, in the front side of the middle portion in order to advantageously prevent any external liquids from penetrating the pockets and affecting the items inside the pockets.
Regarding claim 6, Tong further discloses: a foldable bag (Figure A) with front (Figure A) and back (Figure B) sides and pockets (Figure A).
But Tong, as modified by Sapyta and Yun above, does not expressly disclose that the pockets are water proof. Parker teaches: a similar bag (Figure 4), wherein the top front pocket comprises waterproof pocket material (Abstract lines 9-10, The lining of the pocket is waterproof).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, and Parker before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun (details in the rejection of claim 1) to incorporate the teachings of Parker to make the top front pocket waterproof in order to prevent any external liquids from penetrating the pockets and affecting the items inside the pockets.

Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta, Yun, and Parker, as applied in claim 6, 7, and 8, in further view of Fournier US Patent 6193034 (hereinafter “Fournier”).
Regarding claim 7, Tong further discloses: a foldable bag (Figure A) with front (Figure A) and back (Figure B) sides and pockets (Figure A)
Tong, as modified by Sapyta, Yun, and Parker above, does not expressly disclose that the pockets are made of mesh. Fournier teaches: a similar bag (Figure 3), wherein the left middle pocket comprises a mesh pocket material (Column 4 lines 65-67).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, Parker, and Fournier before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun/Parker (details in the rejection of claim 6) to incorporate the teachings of Fourier to make the pocket out of mesh to prevent moisture from getting trapped in the pockets (Column 2 lines 12-17).
Regarding claim 8, Tong further discloses: a foldable bag with front and back sides and pockets.
Tong, as modified by Sapyta, Yun, and Parker above, does not expressly disclose that the pockets are made of mesh. Fournier teaches: a similar bag (Figure 3), wherein the right middle pocket comprises the mesh pocket material (Column 4 lines 65-67).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, Parker, and Fourier before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun/Parker (details in the rejection of claim 7) to  to make the pocket out of mesh to prevent moisture from getting trapped in the pockets (Column 2 lines 12-17).
Regarding claim 10, Tong discloses: a foldable bag with front and back sides and pockets.
Tong, as modified by Sapyta, Yun, Parker, and Fournier above, does not expressly disclose pockets that have a lining layer. Parker further teaches: The fitness bag according to claim 8, wherein a lining layer inside pockets of the fitness bag (Column 2 lines 45-47, Pockets have a lining that are waterproof).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, Parker and Fournier before them by the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun/Parker/Fournier (details in the rejection of claim 8) to further have a pocket lining, as also taught by Parker, that protects the pockets from wear and tear.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, Sapyta, Yun, Parker and Fournier, as applied in claim 8, in further view of Kearl US Patent 6193118 (hereinafter “Kearl”).
Regarding claim 9
Tong, as modified by Sapyta, Yun, and Parker above, does not expressly disclose that the bag contains a drinking bottle pocket. Kearl teaches: a similar bag (Figure 1), wherein the fitness bag further comprises at least one drinking bottle pocket (Figure 1, pouch 44).
It would have been obvious to a person of ordinary skill in the art having the teachings of Tong, Sapyta, Yun, Parker, Fourier, and Kearl before the effective filing date of the claimed invention to which the claimed invention pertains to have modified the bag of Tong/Sapyta/Yun/Parker/Fourier (details in the rejection of claim 8) to incorporate the teachings of Kearl to include a drinking bottle pocket to allow the user to store a drinking container that can be easily placed and removed in the pocket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oja (Publication No. US 2019/0021463) (Fig 2A: hoop and loop to close bag);
Millen (Publication No. US 2017/0340077) (Fig 8: Pocket);
Marraccini (Patent No. 9565914) (Fig 1: hoop and loop to close bag);
Whitmore (Patent No. US 9,527,630) (Fig 1: Zippered pockets);
Landay (Publication No. US 2006/0260046) (Fig 5A-B: Foldable bag);
Knecht (Patent No. US 6296094) (Fig 4: Foldable bag).
 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731